internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl-plr date date legend number release date parent subsidiary cpa firm individual a individual b individual c dear this replies to a letter dated date in which subsidiary requests an extension of time under sec_301_9100-3 to file form_8279 election to be treated as a fsc or as a small_fsc as provided by temp sec_1 1t b q a effective for its first taxable_year beginning date and ending date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is a partner in cpa firm during late and early cpa firm in re plr provided tax consulting services to parent and advised parent of the benefits and requirements of establishing a foreign_sales_corporation cpa firm subsequently assisted parent with the incorporation of subsidiary which took place on date cpa firm also informed parent about the necessity to file on form_8279 an election to establish a foreign_corporation as a fsc within the prescribed period parent intended subsidiary to be created and maintained as a fsc and not a small_fsc individual b was the cpa firm manager who was advising parent on its fsc issues due to the substantial experience of individual b and the advanced level of his fsc expertise individual a did not require individual b to keep individual a informed of every communication individual b had with parent in early april of individual b informed individual a of his departure from cpa firm individual a discussed with individual b his obligation to ensure that all of his client responsibilities that were not met prior to his departure were communicated to individual a so that she could reassign them individual b left cpa firm on date individual c is the vice president of finance of parent and the vice president and treasurer of subsidiary individual c states that parent was advised by cpa firm that filing form_8279 would be required in order to elect fsc status for subsidiary individual c further states that individual b indicated that cpa firm would advise parent and provide filing instructions prior to the deadline for filing form_8279 parent and its officers had no prior experience with the foreign_sales_corporation provisions of the internal_revenue_code in september of upon reviewing the status of subsidiary individual c realized that form_8279 had never been filed individual c called a representative of cpa firm to inquire about the status of form_8279 and the related consequences individual a states that she was unaware the form_8279 had not been prepared and timely filed for subsidiary or that cpa firm had agreed to instruct parent on filing form_8279 the tax_return for subsidiary’s first fsc year due on date had not yet been filed when the ruling_request was submitted sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement in re plr treas reg provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_1_921-1t q a provides that a corporation making an election to be treated as a fsc for its first taxable_year must make the election within days after the beginning of that year thus the commissioner has discretionary authority pursuant to sec_301_9100-1 to grant subsidiary an extension of time as requested provided that subsidiary acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts and circumstances of this case we conclude that subsidiary satisfies sec_301_9100-3 accordingly subsidiary is granted an extension of time until days from the date of this ruling letter to file form_8279 effective for its first taxable_year beginning date this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to parent's authorized representatives in re plr sincerely _________________________ allen goldstein reviewer office of the associate chief_counsel international
